Citation Nr: 0511827	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.  

2.  Entitlement to a 100 percent rating for post-traumatic 
stress disorder (PTSD) prior to April 22, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Offices (RO).  

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claim file. 


FINDINGS OF FACT

1.  Arthritis of the right shoulder was not present during 
service, and arthritis did not become manifest within the 
one-year period following separation from service or for many 
years thereafter, and there is clear and convincing evidence 
that the post-service arthritis is unrelated to service, 
including the circumstances and conditions of any service in 
combat.  

2.  In an unappealed January 2002 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating, effective from July 30, 2001.  

3.  Following the January 2002 rating decision, the veteran 
filed a claim for increased for PTSD that was received on 
June 11, 2002; the RO then increased the rating to 100 
percent, effective April 22, 2002, on the basis of VA 
hospitalization for 21 or more days; at the termination of 
the 100 percent rating based VA hospitalization, the RO 
assigned a 100 percent schedular rating from July 1, 2002. 

4.  It is not factually ascertainable that PTSD resulted in 
total occupational and social impairment prior to April 22, 
2002. 



CONCLUSIONS OF LAW

1.  Arthritis of the right shoulder was not incurred or 
aggravated by service and chronic arthritis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for a 100 percent rating for PTSD prior to 
April 22, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.400(o), 4.130, 
Diagnostic Code 9411 (2004).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In this case, the RO provided pre-adjudication, VCAA notice, 
in a letter, dated in July 2002.  The notice included the 
type of evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease during 
service, current disability, and a relationship between the 
current disability and the in-service injury or disease; and, 
to the substantiate the clam for increase, evidence an 
increase in severity.  The veteran was informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that VA with his authorization would 
obtain records not held by a Federal agency or he could 
submit the records.  He was given 30 days to respond.  In the 
statement of the case, dated in October 2002, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claims and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional evidence, and he did submit additional argument 
and he addressed the issues at a hearing before the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issues and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection for Arthritis of the Right Shoulder 
A. Factual Background 

Service medical records, including the reports of entrance 
and separation examinations, are negative for a finding of 
arthritis of the right shoulder.  

After service, VA and private medical records, covering the 
period from 1979 to 2004, document a 10-year history of right 
shoulder pain without injury in 1988.  The assessment was 
bursitis.  Arthritis of the right shoulder was diagnosed 
during VA hospitalization for PTSD from April to June 2002. 

At the hearing in November 2004, the veteran attributed his 
current right shoulder disability to repetitive use during 
service.  He denied having a specific shoulder injury. 

B. Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110.  Basically, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  This may be accomplished by affirmatively showing 
inception during service or through application of statutory 
presumptions.  38 C.F.R. § 3.303(a).  In this case, service 
incurrence of arthritis may be presumed if it is manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112.

There is no evidence that a right shoulder disability 
preexisted service and no evidence of arthritis during 
service.  After service, arthritis was first documented in 
2002, more than thirty years after service.  For these 
reasons, service connection for right shoulder arthritis, 
cannot be established on the basis that the disability was 
shown during service or that arthritis was manifest within 
the one-year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

This however does not end the analysis.  As the veteran was a 
combat engineer, the Board must also determine whether as a 
combat veteran, he is entitled to service connection, 
applying 38 U.S.C.A. § 1154(b).  Under § 1154(b), it must be 
determined whether there is evidence of service incurrence of 
an injury.  And second, whether the injury is consistent with 
the circumstances and conditions of such service. 

In this case, the post-service evidence establishes that the 
veteran has arthritis of the right shoulder.  The Board 
accepts the veteran's testimony of repetitive use as an 
injury during service consistent with the circumstances and 
conditions of such service.  Since the veteran has met both 
requirements there is a factual presumption of service 
connection, which may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The remaining question is whether there is medical evidence 
of a nexus between the current right shoulder disability and 
service, which is an essential element in any claim for 
service connection.  Where as here the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to support the claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

Though the veteran has shown that he currently suffers from 
arthritis, there is no medical evidence addressing whether 
the current arthritis is related to service.  Also there is a 
prolonged period for about twenty years after service without 
documentation of a right shoulder complaint and arthritis was 
not documented until more than 30 years after service, which 
opposes rather supports continuity of symptomatolgy.  

In the absence of any favorable medical evidence and in the 
absence of continuity of symptomatology, the evidence is 
clear and convincing that current arthritis of the right 
shoulder is unrelated to service. 

While the veteran's statements are credible, to the extent 
there is an implicit association between current disability 
and service, the Board must reject such an association, 
because the determinative issue involves medical causation, 
and only competent medical evidence can substantiate the 
claim. 

2.  A 100 percent rating for PTSD prior to April 22, 2002
C.  Procedural Background 

In July 2001, the veteran filed a claim of service connection 
for PTSD.  In a January 2002 rating decision, the RO granted 
service connection for PTSD, effective July 30, 2001, the 
date of receipt of the claim of service connection.  In its 
decision, the RO assigned a 50 percent rating.  After the 
veteran was notified of the January 2002 rating decision and 
of his procedural and appellate rights, the rating decision 
became final as to the effective date of the grant of service 
connection and for the rating of 50 percent. 38 C.F.R. 
§ 3.104. 

The veteran filed his current claim for an increase rating 
for PTSD in June 2002.  In the September 2002 rating 
decision, the RO granted a temporary 100 percent rating for 
the period of VA hospitalization for treatment of PTSD from 
April 22, 2002, to July 1, 2002.  At the termination of the 
temporary 100 percent rating, the RO assigned a schedular 50 
percent from July 1, 2002.  The veteran appealed the 50 
percent rating, now before the Board.  While on appeal, the 
RO increased the schedular rating to 100 percent rating, 
effective from July 1, 2002, the date of receipt of the claim 
for increase.  

The remaining issue on appeal is whether the veteran is 
entitled to a schedular 100 percent rating prior to April 22, 
2002, from which time he has been continuously rated as 100 
percent disabled.  

The potential dates for a 100 percent rating prior to April 
22, 2002, are determined by the effective-date provisions of 
38 C.F.R. § 3.400(o).  Under §  3.400(o), the effectives date 
for the 100 percent is either the date of receipt of claim or 
the date entitlement arose, whichever is later; or the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  

In other words, generally, the effective date is the date of 
receipt of the claim for increase, in this case, July 1, 
2002.  But since the veteran had already had been receipt of 
a total rating since April 22, 2002, that is beginning date 
because the veteran cannot be compensated twice for the same 
disability.  

Since the claim for increase was received in July 2002, the 
Board must determine if it was factually ascertainable that 
an increase in severity had occurred in the year preceding 
the date of receipt of the claim in July 2002. 

VA records show that in July 2001 the veteran was seen in 
individual therapy for symptoms of PTSD.  The veteran 
complained of flashbacks, nightmares, intrusive thoughts, 
avoidance of all reminders of war, irritability with 
difficulty controlling anger, exaggerated startle response, 
emotional numbing, a sense of foreshortened future, insomnia, 
and hypervigilance.  On mental status examination, the 
veteran was oriented.  His mood was mildly dysphoric, which 
according to the veteran was a large improvement of his prior 
mood.  His affect was somber and congruent with mood.  He 
denied psychotic symptoms and suicidal or homicidal ideation.  
There is no other relevant evidence of record. 

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Under 38 C.F.R. 4.130, Diagnostic Code 9411, the general 
rating formula for the evaluation of mental disorders to 
include PTSD, the criteria for a 100 percent rating are total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.

In the absence of symptoms of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, disorientation, or 
memory loss, the Board concludes that it was not factually 
ascertainable that the veteran meet the criteria of a 100 
percent schedular rating prior to April 22, 2002.  The major 
change in the veteran's symptoms precipitated his admission 
to a VA hospital in April 2002 from which time he has been 
rated 100 percent disabled. 

For the above reasons, the Board finds that the preponderance 
of the evidence is against a 100 percent rating prior to 
April 22, 2002.  

                                                                                              
(Continued on next page)



ORDER

Service connection for arthritis of the right shoulder is 
denied.  

A 100 percent rating for PTSD prior to April 22, 2002 is 
denied.



	                     
______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


